[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            APRIL 18, 2007
                             No. 06-16054                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

             D. C. Docket Nos. 05-00182-CV-1 & 03-13298-SDB

MATTHEWS, WILSON & MATTHEWS, INC.,

                                                     Debtor,

MATTHEWS, WILSON & MATTHEWS, INC.,

                                                     Plaintiff-Appellant,

                            versus

PEOPLES COMMUNITY BANK OF SOUTH CAROLINA,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (April 18, 2007)

Before DUBINA, CARNES and HILL, Circuit Judges.
PER CURIAM:

      We have carefully reviewed the record, the briefs of the parties and the order

of the district judge. Finding no reversible error therein, the judgment in favor of

defendant/appellee is

      AFFIRMED.




                                          2